        Case 1:20-cv-01624-SCJ Document 43 Filed 05/06/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, et al.,                  )
     Plaintiffs,                       )
vs.                                    )
BRIAN KEMP, et al.,                    )
     Defendants.                       )       Case No. 1:20-CV-1624-SCJ


     PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
     Pursuant to F.R.A.P. 8(a)(1), Plaintiffs move for an injunction while their

appeal is pending. In particular, Plaintiffs request an injunction against enforcement

of O.C.G.A. § 16-11-126 or in the alternative an injunction ordering Defendant

Wood to accept and process applications for Georgia weapons carry licenses.

      As grounds for this Motion, Plaintiffs direct the Court to their previous

motions, briefs, supporting documents and arguments in this case.



                                       /s/ John R. Monroe
                                       John R. Monroe
                                       John Monroe Law, P.C.
                                       156 Robert Jones Road
                                       Dawsonville, GA 30534
                                       678-362-7650
                                       jrm@johnmonroelaw.com
                                       State Bar No. 516193


                                             /s/ Raymond M. DiGuiseppe
                                       Raymond M. DiGuiseppe
                                       law.rmd@gmail.com

                                           2
Case 1:20-cv-01624-SCJ Document 43 Filed 05/06/20 Page 2 of 2




                           The DiGuiseppe Law Firm, P.C.
                           4320 Southport-Supply Road, Suite 300
                           Southport, North Carolina 28461
                           Phone: 910-713-8804
                           Fax: 910-672-7705
                           Admitted Pro Hac Vice


                                 /s/ Adam Kraut
                           Adam Kraut, Esq.
                           Firearms Policy Coalition
                           Attorney for Plaintiffs
                           1215 K Street, 17th Floor
                           Sacramento, CA 95814
                           (916) 476-2342
                           akraut@fpclaw.org
                           Admitted Pro Hac Vice

                                 /s/ Erik S. Jaffe
                           Erik S. Jaffe
                           Schaerr | Jaffe LLP
                           1717 K. Street, NW
                           Washington, DC 20006
                           (202) 787-1060
                           ejaffe@schaerr-jaffe.com
                           Admitted Pro Hac Vice


                           Attorneys for Plaintiffs




                              2
